Citation Nr: 0935730	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-14 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for removal of 
gallbladder secondary to polycystic ovarian syndrome surgery.

2.  Entitlement to service connection for polycystic ovarian 
syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from March 1993 to 
February 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Milwaukee, Wisconsin, and 
Houston, Texas.  In July 2002, the Milwaukee RO denied 
service connection for polycystic ovary syndrome after 
readjudicating the claim under the Veterans Claims Assistance 
Act.  The claims file subsequently was transferred to the RO 
in Houston, Texas.  The Houston RO denied service connection 
for removal of gallbladder surgery secondary to polycystic 
ovary syndrome in June 2003.  

In November 2006, the Veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.  
A transcript of the hearing is of record.

The Board remanded this case for additional development in 
March 2007.  The directives of the remand were not 
substantially followed.

The Veteran submitted an informal service connection claim 
for PTSD due to personal trauma in August 2008.  This matter 
is referred to the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that she had to have her gallbladder 
removed in May 1996 (two years after discharge from service) 
because of a laparoscopic surgery performed in service at 
Brooke Army Medical Center in 1993 that resulted in scar 
tissue forming on her gallbladder and liver due to infection.  
The Veteran also contends that her present diagnosis of 
polycystic ovarian syndrome first manifested in service when 
she had to have the laparoscopic surgery and was diagnosed 
with peritubal cyst.

The March 2007 Board remand directed the RO to obtain private 
treatment records from Ben Taub Hospital from April 1996 to 
May 1996 for treatment of gallbladder infection, and from 
Methodist Hospital from May 1996 to October 2001 for removal 
of gallbladder surgery (cholecystectomy).   The Veteran 
signed the proper release forms for VA to obtain these 
records in September 2006.  The Veteran testified at the 
Board hearing that the information in these records would 
show that the laparoscopic surgery performed in the military 
caused her gallbladder to have to be removed.  The RO sent 
the Veteran a letter in March 2007 asking the Veteran to 
submit these records or sign the proper release forms for VA 
to obtain the records and notified her that if VA was unable 
to obtain these records, she would be notified.  However, the 
RO did not make any subsequent efforts to obtain the 
aforementioned private treatment records.  As noted, the 
Veteran had already signed the proper release forms to obtain 
these records in 2006 and reasonable efforts should be made 
to obtain them.

The Board remand also directed the RO to provide the Veteran 
with a VA examination to determine the etiology of her 
claimed conditions.  An examination was provided in October 
2007 but it is inadequate.  The examiner took the history 
from the Veteran and also indicated a review of the claims 
file and found that there was no evidence that the gall 
bladder removal surgery was associated with the laparoscopic 
surgery in service.  The examiner mentioned that there was no 
operative report for the surgery performed in 1993 or for the 
gallbladder removal surgery in 1996 but noted that the 
postoperative pathology in service did not show any 
complications.  The examiner did not otherwise offer any 
rationale for this opinion or address the Veteran's 
assertions that her gallbladder had to be removed because of 
scar tissue that formed on her liver and gallbladder during 
the in-service laparoscopic surgery.  A medical opinion based 
on speculation, without supporting clinical data or other 
rationale does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, the opinion is not helpful in deciding the Veteran's 
service connection claim for removal of gallbladder surgery.

The October 2007 VA examination report also did not address 
the Veteran's service connection claim for polycystic ovary 
syndrome, specifically whether any current diagnosis was 
related to service.  Therefore, the examination is inadequate 
for this reason, as well.

The Board is obligated by law to ensure that the RO complies 
with its directives.  Compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and a 
further remand of the case will be mandated.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Another issue that needs to be resolved before these claims 
can be decided is that the surgery report from Brooke Army 
Medical Center where the Veteran indicated the 1993 
laparoscopy took place is not in the claims file.  All that 
is of record is the discharge summary and a postoperative 
evaluation.  That record needs to be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make reasonable efforts to obtain 
private treatment records from Ben Taub 
Hospital from April 1996 to May 1996 for 
treatment of gallbladder infection, and 
from Methodist Hospital from May 1996 to 
October 2001 for removal of gallbladder 
surgery (cholecystectomy).  The Veteran 
previously signed the proper release forms 
for VA to obtain these records in 
September 2006.   

A negative response from these facilities 
is required if the records are not 
obtained and the Veteran must be notified 
of any negative responses and given a 
reasonable opportunity to respond.

2.  Obtain records from Brooke Army 
Medical Center for the Veteran's 
laparoscopy surgery performed in September 
1993 during her active military service.  

A negative response is required from this 
facility if the records are not obtained 
and the Veteran must be notified of any 
negative responses and given a reasonable 
opportunity to respond.

3.  After completion of #1 and #2, 
schedule the Veteran for a VA 
gynecological examination to determine the 
following:

(a) Whether the gallbladder surgery 
performed in 1996 is at least as likely as 
not caused by the laparoscopy surgery in 
1993, or any other in-service incident, 
including the peritubal cyst.

(b) Whether it is at least as likely as 
not that any present findings of 
polycystic ovarian syndrome first 
manifested in service, specifically 
considering the in-service 1993 
laparoscopic surgery and the discharge 
diagnosis of peritubal cyst. 

A rationale for all opinions must be 
provided.  The claims file must be 
reviewed in conjunction with the 
examination.



4.  Thereafter any additional development 
should be accomplished.  If either claim 
remains denied, issue the Veteran and her 
representative a supplemental statement of 
the case and allow a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




